Citation Nr: 1340516	
Decision Date: 12/09/13    Archive Date: 12/20/13

DOCKET NO.  09-28 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Whether severance of service connection for diabetes mellitus was proper.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1964 to September 1966.  He also served in the Alabama Army National Guard from July 1978 to February 1979, and April 1981 to April 1989. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The Board notes that the issue of service connection for erectile dysfunction is presently on appeal at the RO.  Such issue has not yet been certified to the Board and will not be addressed at this time.  It will be the subject of a later decision, if necessary.

The issue of entitlement to service connection for hypertension was raised by the Veteran in a November 2009 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran was notified of the RO's proposal to sever service connection for diabetes mellitus by way of correspondence dated December 31, 2007.  He was also notified of his right to a personal hearing on the matter if the hearing was requested within 30 days of notification.  On January 4, 2008, well within 30 days, the Veteran requested a personal hearing.  His request was reiterated by his service representative four days later via telephone contact with VA.  There is no indication in the record that the Veteran subsequently withdrew his hearing request or opted for an informal conference in lieu of a hearing.  Nor is there any indication that a personal hearing was held.  Thus, the Board finds that remand is necessary in order to afford the Veteran his requested personal hearing.

Additionally, a March 1988 reserve service examination notes that diabetes was first diagnosed in 1985 during an employment physical.  However, no medical or employment records related to the initial onset of diabetes have been requested or obtained.  Therefore, on remand, outstanding relevant records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a personal hearing before a Decision Review Officer or RO hearing officer in accordance with his request.  The Veteran should be notified of the date, time, and location of the hearing.

2.  Send the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorizations to enable VA to obtain health employment records, to include records of a 1985 employment physical that resulted in a diagnosis of diabetes mellitus, and any private provider who treated him for diabetes while he was a member of the National Guard.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO/AMC should notify the Veteran and his representative of such.

3.  After the development requested above as well as any additional development deemed necessary has been completed, the record should again be reviewed.  If the RO/AMC determines that severance remains proper, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



